F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                      March 28, 2006
                                TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                      Clerk of Court


 H EN RY ISK A K PA N JA ITA N ,

               Petitioner,                              No. 05-9565
          v.                                        (No. A96-275-329)
 ALBERTO GONZALES, Attorney                        (Petition for Review)
 General of the United States,

               Respondent.



                             OR D ER AND JUDGM ENT *


Before M U RPH Y, SE YM OU R, and M cCO NNELL, Circuit Judges.


      Petitioner Henry Iskak Panjaitan challenges a June 30, 2005, decision of the

Board of Immigration Appeals (BIA). Our jurisdiction arises under section

242(a)(1) of the Immigration and Nationality Act, 8 U.S.C. § 1252(a)(1), and w e

affirm.

      M r. Panjaitan is a native of Indonesia who entered the United States with a

nonimmigrant visa and applied for asylum, withholding of removal, and relief

under the United Nations Convention Against Torture (CAT). Following a



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
hearing, the immigration judge (IJ) found that M r. Panjaitan had failed to file his

application for asylum within the required one-year period and that he had failed

to demonstrate either extraordinary circumstances or changed circumstances

justifying his failure to do so. Additionally, the IJ found that M r. Panjaitan was

not entitled to relief under the CAT or withholding of removal. M r. Panjaitan

then filed an appeal of the IJ’s determination with the BIA. M r. Panjaitan did not

argue on appeal that he was denied relief under the CAT or that he had been

wrongfully denied withholding of removal, but instead raised a single issue:

whether the transcript of the immigration hearing was so deficient that his due

process rights were violated. The BIA affirmed the IJ’s decision and found that

M r. Panjaitan failed to demonstrate that a more complete transcript would have

changed the IJ’s decision. M r. Panjaitan now argues that this Court should

reverse (1) the denial of his asylum application, (2) the denial of the protection of

CAT and denial of withholding of removal, and (3) the BIA’s holding that the

transcript of the immigration hearing was not so deficient that M r. Panjaitan’s due

process rights were violated. W e consider each issue in turn.

1. M r. Panjaitan’s Asylum Application

      The Immigration and Nationality Act (INA) provides that “[n]o court shall

have jurisdiction to review any determination of the Attorney General” regarding

the timeliness of any asylum application. INA § 208(a)(3), 8 U .S.C. § 1158(a)(3).

As a result, this Court does not have jurisdiction to review an IJ’s rulings

                                          -2-
regarding failure to file an asylum application within the one-year time limit or

whether an applicant demonstrated extraordinary circumstances excusing that

failure. Tsevegmid v. Ashcroft, 336 F.3d 1231, 1235 (10th Cir. 2003).

Consequently, we do not have jurisdiction as to the denial of M r. Panjaitan’s

untimely asylum application.

2. Denial of Withholding of Removal and Protection of CAT

      M r. Panjaitan mentioned the issues regarding withholding of removal and

relief under the CAT in the Notice of Appeal to the BIA, but did not actually brief

those issues before the BIA. Issues not raised before the BIA on appeal are

considered waived. Tulengkey v. Gonzalez, 425 F.3d 1277, 1279 n. 1 (10th Cir.

2005). This Court’s review does not extend to potential arguments not made

before the BIA . Id. Accordingly, M r. Panjaitan’s failure to raise these claims

before the BIA precludes our review of them now.

3. The Sufficiency of the Immigration Hearing Transcript

      The sole claim properly brought before this Court for review is whether the

BIA correctly determined that no due process violation occurred regarding the

transcript or translation of the immigration hearing.

      Due process requires that the respondent at a deportation hearing have “an

opportunity to be heard, to cross-examine witnesses against him, and to produce

evidence . . . and that the decision be supported by substantial evidence.”

Hadjimehdigholi v. INS, 49 F.3d 642, 649 (10th Cir. 1995) (internal quotation

                                         -3-
marks omitted). Implicit in this requirement is the expectation that proceedings

be accurately translated and transcribed, consistent with federal regulations

governing immigration proceedings. See 8 C.F.R. §§ 103.2(b)(3), 1240.5.

However, in order to a establish a violation of his due process rights based on a

mistranscription, a litigant must demonstrate “specific prejudice to his ability to

perfect an appeal.” Kheireddine v. Gonzales, 427 F.3d 80, 85 (1st Cir. 2005)

(internal quotation marks omitted); see also Price v. Lake Sales Supply R.M ., Inc.,

510 F.2d 388, 392 (10th Cir. 1974) (affirming the trial court’s reliance on a

challenged duplicate of a document where “[t]he copy reveals sufficient

information to allow a ruling”). In other words, the transcription failure must

have materially affected the outcome. Kheireddine, 427 F.3d at 86. Remand is

appropriate when translation is “less than perfect” only if the applicant can also

demonstrate that he was unfairly prejudiced or prevented from presenting his case

due to that error. Hadjimehdigholi, 49 F.3d at 650.

      M r. Panjaitan argues that a “more complete transcript would have changed

the outcome of the Immigration decision.” A ppellant’s Br. 11. He bases this

argument on the IJ’s finding that he and his w ife’s answ ers relating to their

experiences in Indonesia w ere “vague” and “difficult to understand.” A R 60. M r.

Panjaitan argues that with superior interpretation, their answers “could have been

understood by the Judge and not be [sic] regarded as ‘unresponsive.’”




                                          -4-
Appellant’s Br. 12. As to each of M r. Panjaitan’s claims, however, the alleged

deficiencies in the transcript could not have materially affected the outcome.

      First, the transcript could not have affected the denial of the asylum

application because M r. Panjaitan’s failure to file the application in a timely

manner is undisputed. He makes no claim before this Court, and made no claim

before the BIA, that errors of transcription or translation prevented the district

court from considering some extraordinary or changed circumstances that excuse

his failure to file w ithin the one-year time limit.

      Second, the transcript could not have affected the denial of withholding of

removal and denial of relief under the CAT because the IJ based those decisions

on his finding that M r. Panjaitan w as not credible. This Court treats the IJ’s

findings of fact as “conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B). Here, the IJ

based his credibility determination on a significant discrepancy between M r.

Panjaitan’s initial written application for asylum and his testimony before the

immigration court. Both M r. Panjaitan and his wife testified about three prior

acts of violence perpetrated against their property by local M uslims: the burning

of their plantation, the ransacking of their home, and their narrow escape from an

angry mob on the highway. Yet on the written application form, when asked to

“explain in detail” any “harm or mistreatment or threats in the past by anyone,”

M r. Panjaitan discussed only verbal harassment:

                                            -5-
      Every[ ]time we go [to] work, church and anywhere, local people always
      put me down like “you are Christian people and go out of[] this country,
      this is nation of M uslim[s].” And my wife. [She is part] Chinese and she
      got r[idiculed] and put down by local people (M uslim). . . . [T]hey did it to
      me and my family many time[s], every[ ]time we walk [ar]ound.

AR 476. Because of this apparent change of story, along with a general lack of

specificity and evasiveness, the IJ found M r. Panjaitan’s testimony not credible.

These “specific, cogent reasons” justify the IJ’s adverse credibility determination.

See Wiransane v. Ashcroft, 366 F.3d 889, 897 (10th Cir. 2004) (internal quotation

marks omitted).

      Before the BIA, M r. Panjaitan pointed out that the transcript of the hearing,

which runs to 168 pages, contains some 75 indications that a portion of the

testimony by M r. Panjaitan or his wife w as “indiscernible.” AR 21. A close

review of the transcript, however, reveals no serious deficiency. Although it

appears that the transcriber had occasional difficulty understanding words or

phrases spoken by the translator, the substance of each answer given by M r.

Panjaitan and his wife is perfectly clear. M oreover, to the extent M r. Panjaitan

simply alleges that the transcript of his testimony was insufficient, he has failed

to show any prejudice. The IJ heard all of the testimony in person, and did not

need to rely on the subsequently prepared written record w hen assessing M r.

Panjaitan’s credibility. Accordingly, there was no defect in the transcript or

translation that affected the outcome of the proceedings before the IJ.




                                          -6-
The petition for review is DISM ISSED.

                                      Entered for the Court,

                                      M ichael W . M cConnell
                                      Circuit Judge




                                -7-